As filed with the Securities and Exchange Registration No. 333- Commission on November 9, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Voya Retirement Insurance and Annuity Company (Exact name of registrant as specified in its charter) Connecticut (State or jurisdiction of incorporation or organization) 71-0294708 (I.R.S. Employer Identification Number) One Orange Way, C2N, Windsor, Connecticut 06095-4774, 1-800-262-3862 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) J. Neil McMurdie, Senior Counsel Voya Retirement Insurance and Annuity Company One Orange Way, C2N, Windsor, Connecticut 06095-4774 (860) 580-2824 Approximate date of commencement of proposed sale to the public: It is proposed that the public offering will commence as soon as practicable after effectiveness of this filing. If any of the securities being registered to this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box: [ X ] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ X ] 333-200435 If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] Calculation of Registration Fee Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price Amount of Registration Fee Guaranteed Accumulation Account Interests * * $15,365,130 $1,547.27 *The proposed maximum aggregate offering price is estimated solely for the purpose of determining the registration fee. The amount to be registered and the proposed maximum offering price per unit are not applicable since these securities are not issued in predetermined amounts or units. PARTS I AND II The entire content of the Registration Statement on Form S-3 (File No. 333-200435), as filed with the United States Securities and Exchange Commission (“SEC”) on November 21, 2014, Form 10-K as filed with the SEC on March 27, 2015 and Form 10-Q as filed with the SEC on November 9, 2015 are incorporated herein by reference and made a part of this Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-3 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the Town/City of Craig, State of Colorado, on this 9th day of November, 2015. By: VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY (REGISTRANT) By: /s/Charles P. Nelson Charles P. Nelson President (principal executive officer) As required by the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date /s/Charles P. Nelson Director and President ) November 6, 2015 Charles P. Nelson (principal executive officer) ) SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-3 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the Town of Windsor, State of Connecticut, on this 9th day of November, 2015. By: VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY (REGISTRANT) By: Charles P. Nelson President (principal executive officer) As required by the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Each person whose signature appears below hereby constitutes and appoints J. Neil McMurdie, Julie E. Rockmore, Megan A. Huddleston, Justin Smith and Brian H. Buckley, and each of them individually, such person’s true and lawful attorneys and agents with full power to them and each of them to sign in his or her name, and in the capacity indicated below, any and all amendments to this Registration Statement, hereby ratifying and confirming such person’s signature as it may be signed by said attorneys to any and all amendments (pre-effective and post-effective amendments). Signature Title Date Director and President ) Charles P. Nelson (principal executive officer) ) ) /s/Francis G. O’Neill Senior Vice President and Chief Financial Officer ) November 6, 2015 Francis G. O’Neill (principal financial officer) ) ) /s/C. Landon Cobb, Jr. Senior Vice President and Chief Accounting Officer ) November 6, 2015 C. Landon Cobb, Jr. (principal accounting officer) ) ) /s/Alain M. Karaoglan Director ) November 9, 2015 Alain M. Karaoglan ) ) Director ) Rodney O. Martin, Jr. ) ) /s/Chetlur S. Ragavan Director ) November 6, 2015 Chetlur S. Ragavan ) ) /s/Michael S. Smith Director ) November 6, 2015 Michael S. Smith ) ) /s/Ewout L. Steenbergen Director ) November 6, 2015 Ewout L. Steenbergen ) Francis G. O’Neill Notary State of New York County of New York On the 6 day of November in the year 2015, before me, the undersigned, personally appeared Francis G.
